Exhibit 10.14

 

Base Salaries of Named Executive Officers

 

As of June 30, 2005, the following are the current base salaries of the named
executive officers (as defined in Item 402(a)(3) of Regulation S-K) of Cadmus
Communications Corporation:

 

Bruce V. Thomas    $472,500

President and Chief Executive Officer

     Stephen E. Hare    $400,000

Executive Vice President and President, Publisher Services Group

     Wayne B. Luck    $214,302

Senior Vice President and Chief Information Officer

     Gerard P. Lux, Jr.    $300,000

President, Cadmus Specialty Packaging

     Paul K. Suijk    $258,750

Senior Vice President and Chief Financial Officer

    

 

Typically, changes in base salaries of the named executive officers are
determined each October.